IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 49 EAL 2022
RESPONDANT                                 :
                                           :
                                           : Petition for Allowance of Appeal
             v.                            : from the Order of the Superior Court
                                           :
                                           :
KARL ELLIOTT,                              :
                                           :
                   Petitioner              :

COMMONWEALTH OF PENNSYLVANIA,              : No. 50 EAL 2022
RESPONDANT                                 :
                                           :
                                           : Petition for Allowance of Appeal
             v.                            : from the Order of the Superior Court
                                           :
                                           :
KARL ELLIOTT,                              :
                                           :
                   Petitioner              :

COMMONWEALTH OF PENNSYLVANIA,              : No. 51 EAL 2022
RESPONDANT                                 :
                                           :
                                           : Petition for Allowance of Appeal
             v.                            : from the Order of the Superior Court
                                           :
                                           :
KARL ELLIOTT,                              :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of June, 2022, the Petition for Allowance of Appeal is

DENIED.